Citation Nr: 0213858	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to July 
1945.

In a rating decision dated in July 1999, the Regional Office 
(RO) granted the veteran's claim for a permanent and total 
disability rating for pension purposes.  Subsequently, by 
rating actions dated in December 1999 and May 2000, the RO 
denied special monthly pension based on the need for regular 
aid and attendance or by reason of being housebound.  Notice 
of the May 2000 denial was issued on May 19, 2000.  The 
veteran's representative submitted a notice of disagreement 
in August 2000 and referred to the July 1999 rating action 
and indicated that special monthly pension should have been 
granted.  The substantive appeal was not received until May 
18, 2001.  As such, this appeal is taken from the May 2000 
rating decision.

The Board of Veterans' Appeals (Board) notes that the issue 
of entitlement to special monthly pension on account of being 
housebound is moot as aid and attendance is the greater 
benefit.  


FINDING OF FACT

The veteran is unable to protect himself from the hazards of 
his daily environment without the assistance of another 
person.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance are met.  
38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  In light of the 
favorable determination contained herein, the veteran is not 
adversely impacted by the VA's failure to provide the 
specific provisions of the VCAA, as well as notice of the VA 
development assistance, in compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the post-service VA and private 
treatment records.  The veteran has not indicated that there 
is any additional evidence that could be obtained.  As such, 
the Board finds that the VA's duty to assist has been met.  

The veteran was afforded a VA psychiatric examination in June 
1999.  Following an examination, the diagnoses were dysthymic 
disorder, moderate in severity and prostate carcinoma.  The 
Global Assessment of Functioning score was 55.

On VA general medical examination in June 1999, it was 
reported that the veteran had several medical problems, 
including coronary disease with myocardial infarction, 
history of irritable bowel disease, colonic diverticulum and 
possible small bowel obstruction.  In addition, the veteran 
had a history of prostate cancer.  The pertinent diagnoses 
were coronary artery disease with previous myocardial 
infarction, prostate cancer, status post radiation therapy 
with no evidence of cancer on PSA estimation and 
postoperative scar of bilateral hernioplasty.

The veteran was afforded a VA examination for housebound 
status or permanent need for regular aid and attendance in 
April 2000.  He had complaints of anxiety, dyspepsia and 
insomnia.  An examination revealed that he had no 
restrictions of the upper extremities.  He was observed 
ambulating.  It was reported that he had some difficulty 
understanding his medications.  The pertinent diagnoses were 
coronary artery disease, hypertension and anxiety.  The 
examiner commented that the veteran required the daily 
personal health care services of a skilled provider without 
which he would require hospital, nursing home or other 
institutional care.  It was indicated that this was for 
medication monitoring.

VA nursing home and outpatient treatment records have been 
associated with the claims folder.  In April 2000, it was 
indicated that the veteran was able to dress and toilet 
himself.  

The veteran was again afforded an examination by the VA for 
housebound status or permanent need for regular aid and 
attendance.  It was stated that he had multiple complaints 
and that he was increasingly stressed by normal activities of 
daily living, health problems, loss of memory and insomnia.  
It was reported that he had progressive loss of recent 
memory, anxiety and that he needed assistance with decision 
making and help with housework.  The examiner noted that the 
veteran needed a home assessment to determine if he was safe 
at home.  The diagnoses were probable early dementia, 
peripheral vascular disease, history of pancreatitis, 
coronary artery disease, status post coronary artery bypass 
graft, history of prostate cancer, hypertension, gout and 
anxiety disorder.  The examiner commented that the veteran 
required the daily personal health care services of a skilled 
provider without which he would require hospital, nursing 
home or other institutional care.  He further stated that the 
veteran had shown increasing difficulty in handling his 
affairs and aspects of his life over the previous year.

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. §§ 1502, 1521(b).  Regulations provide that a person 
shall be considered in need of regular aid and attendance if 
he (1) is blind or nearly so blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in        38 U.S.C.A. 
§1502 (b); 38 C.F.R. §3.351.

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need.   Individual notice been read shall also to be 
considered to require regular aid and attendance.  
"Bedridden" constitutes a condition which, through its 
essential character, actually requires that individuals 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  38 
C.F.R. § 3.352(a). 

Although the Board concedes that there is some evidence to 
the effect that the veteran might be able to manage his 
personal hygiene and to dress himself, etc., it is 
significant to observe that two VA physicians have concluded 
that he required the daily personal health care services of a 
skilled provider without which he would require hospital, 
nursing home or other institutional care.  The Board places 
great weight on these opinions.  In the absence of conclusive 
evidence to the contrary, the Board finds that the 
preponderance of the evidence supports the claim for 
entitlement to special monthly pension based on the need for 
regular aid and attendance.  


ORDER

Special monthly pension based on the need for regular aid and 
attendance is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.  



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


